DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 02/05/2021. The amendment(s) to the claims has been entered. Claims 1-13 and 15-20 are pending. 
Examiner Response to Arguments
Applicant's arguments filed on 02/05/2021 with respect to the claims 1-13 and 15-20 are persuasive but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Response to Amendments
Nonstatutory Double Patenting
In response to applicant’s amendments the nonstatutory double patenting rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Zhang (US20150237178).

Regarding claim 1, the cited reference EITAN discloses a method for wireless communication (Fig. 1 and ¶0006 disclose wireless communications system…to generate a frame for transmission on a plurality of channels), the method comprising: transmitting, by a wireless transmission device, at least a first frame (¶0006 discloses in lines 3-6 an apparatus generally … configured to generate a frame for transmission … the frame having first information)  including one or more short training fields (STFs), a first channel estimation field, a legacy channel estimation field, and a legacy STF (Fig. 6 and ¶0064 discloses a frame may include legacy fields such as a legacy short training field (L-STF), a legacy channel estimation field (L-CEF) … additional header and preamble information may be sent after the legacy preamble…The legacy preamble may be followed by a (non-legacy) short training field (STF) and (non-legacy) channel estimation field (CEF)). EITAN further discloses in ¶0036 a technique including communication systems that are based on an orthogonal multiplexing scheme such Time Division Multiple Access (TDMA), Orthogonal Frequency Division Multiple Access (OFDMA) but does not explicitly teach each of the one or more STFs being orthogonal to the legacy STF.
In an analogous art Seok teaches teach each of the one or more STFs being orthogonal to the legacy 
(See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree)).

    PNG
    media_image1.png
    590
    717
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Seok to decrease  and to support lower Peak-to-Average Power Ratio (PAPR) (Seok, ¶0059 and ¶0066). However, the combination of EITAN and Seok does not explicitly teach the orthogonality is based on cross-correlation between the legacy STF and the one or more STFs.
In an analogous art Nakao teaches the orthogonality is based on cross-correlation between the legacy STF and the one or more STFs (¶0061 discloses that both STF and L-STF are defined by such values that cross-correlation there between becomes small which means that the cross-correlation  C-cor~0 and if C-cor~0 means both STF and L-STF are orthogonal [emphasis added]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Nakao where in order to achieve orthogonality between 
STFs the cross-correlation between STFs signals or sequences should small. 
	However, the combination of EITAN, Seok, and Nakao does not explicitly teach the limitation where a number of the one or more STFs being dynamically configured according to changing transmission conditions. 
	In an analogous art Zhang teaches a number of the one or more STFs being dynamically configured according to changing transmission conditions (¶0076 discloses the use of number of STF sequences are used to indicate the clock rate. ¶0080 discloses the clock rate is additionally indicated by the number of STF sequences. ¶0070 discloses that the first preamble portion 410 includes J repeating STF sequences 418-1 through 418-J and ¶0071 discloses that the first preamble portion 440 includes K repeating STF 
sequences 448-1 through 448-K, where K is greater than J).
. 

Claims 1-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang (US20140153507).

Regarding claim 1, the cited reference EITAN discloses a method for wireless communication (Fig. 1 and ¶0006 disclose wireless communications system…to generate a frame for transmission on a plurality of channels), the method comprising: transmitting, by a wireless transmission device, at least a first frame (¶0006 discloses in lines 3-6 an apparatus generally … configured to generate a frame for transmission … the frame having first information)  including one or more short training fields (STFs), a first channel estimation field, a legacy channel estimation field, and a legacy STF (Fig. 6 and ¶0064 discloses a frame may include legacy fields such as a legacy short training field (L-STF), a legacy channel estimation field (L-CEF) … additional header and preamble information may be sent after the legacy preamble…The legacy preamble may be followed by a (non-legacy) short training field (STF) and (non-legacy) channel estimation field (CEF)). EITAN further discloses in ¶0036 a technique including communication systems that are based on an orthogonal multiplexing scheme such Time Division Multiple Access (TDMA), Orthogonal Frequency Division Multiple Access (OFDMA) but does not explicitly teach each of the one or more STFs being orthogonal to the legacy STF.
In an analogous art Seok teaches teach each of the one or more STFs being orthogonal to the legacy STF (See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree)).

    PNG
    media_image1.png
    590
    717
    media_image1.png
    Greyscale


In an analogous art Nakao teaches the orthogonality is based on cross-correlation between the legacy STF and the one or more STFs (¶0061 discloses that both STF and L-STF are defined by such values that cross-correlation there between becomes small which means that the cross-correlation  C-cor~0 and if C-cor~0 means both STF and L-STF are orthogonal [emphasis added]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Nakao where in order to achieve orthogonality between 
STFs the cross-correlation between STFs signals or sequences should small. 
	However, the combination of EITAN, Seok, and Nakao does not explicitly teach the limitation where a number of the one or more STFs being dynamically configured according to changing transmission conditions. 
	In an analogous art Yand teaches a number of the one or more STFs being dynamically configured according to changing transmission conditions (¶0063 discloses the preamble 510 may comprise a variable number of repeating STF 512 symbols... The transmitted STF 512 symbols may be used by the receiver 412 to perform automatic gain control to adjust the gain of the receive amplifier 401).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yang to where the automatic gain control uses information in one or more received training fields, such as a received short training field (STF) for example, to adjust the gain (Yang, ¶0053). 

Regarding claim 2, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 1, EITAN further discloses wherein the one or more STFs include at least two STFs that are different (Fig. 6 discloses that frame 620 includes two different STFs).

Regarding claim 3, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 1, Seok further discloses wherein there is non-zero cross-correlation between the at least two STFs (See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree)).

Regarding claim 4, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of 
(¶0032 discloses that L-STF may be used for Automatic Gain Control (AGC) and ¶0038 further discloses thta HEW-STF may be used to improve an AGC estimation in an MIMO transmission).

Regarding claim 5, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 1, EITAN further discloses wherein the one or more STFs are transmitted after the legacy STF and after a legacy channel estimation field and a legacy header field is transmitted (Fig. 6, frame 620).

Regarding claim 6, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 1. Seok further teach the second subframe including one or more second short training fields (STFs) and a second legacy STF, each of the one or more second STFs carrying a first sequence of symbols that is orthogonal to a second sequence of symbols carried by the second legacy STF (See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree) and Seok further teach the first frame includes a first subframe that is transmitted on a first carrier and further comprising transmitting simultaneously with the first subframe at least a second subframe on a second carrier (See Fig. 1 below 
discloses different Training Field timing (i.e carrier)).

    PNG
    media_image2.png
    283
    713
    media_image2.png
    Greyscale

Regarding claim 17, the claim is drawn to an apparatus performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding claim 18, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 17, EITAN further discloses wherein the apparatus is an access point (See Fig. 1).

Regarding claim 19, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 17. Seok further teach wherein a first subframe of the first frame is transmitted on a first carrier and wherein the programming further comprises instructions to transmit simultaneously with the first subframe at least a second subframe on a second carrier including one or more second STFs and a second legacy STF, wherein each of the one or more second STFs is orthogonal to the second legacy STF (See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree and Seok further teach see Fig. 1 below discloses different Training Field timing (i.e carrier)).

    PNG
    media_image2.png
    283
    713
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507), in further view of Kwon (US20160105304).

	Regarding claim 7, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 6. The combination does not explicitly teach the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe. In an analogous art Kwon teaches the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe (¶0024 discloses a portion (e.g., a payload portion) of the second frame is the same as that of a portion (e.g., the payload portion) of the first frame). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kwon where the payload includes data sent to wireless devices.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507), in further view of Sudarshan et al (US20090092067).

	Regarding claim 8, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 1. The combination does not explicitly teach a first group of control fields and a second group of control fields, the first group of control fields and the second group of control fields being communicated over non-overlapping time-periods, wherein at least one control field in the first group of control fields is duplicated in the second group of control fields. In an analogous art Sudarshan teaches a first group of control fields and a second group of control fields, the first group of control fields and the second group of control fields being communicated over non-overlapping time-periods (¶0005 and Fig. 2 disclose downlink radio frames that are divided into two temporal non-overlapping regions, separated by a temporal gap, to serve two groups users. ¶0017 discloses each frame includes a first temporal region 210 and a second temporal region 220 wherein user terminals in a first group are served in the first temporal region and user terminals in a second group served in the second temporal region), wherein at least one control field in the first group of control fields is duplicated in the second group of control fields (¶0018 discloses each frame generally includes a message that conveys control information to user terminals… control message is referred to as MAP message. In some embodiments, a single MAP message (i.e MPA1=MAP2) is transmitted to user terminals in all groups).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sudarshan to ease the operation of switching a user terminal from one group to another group (Sudarshan, Fig.8 and ¶0011).

Regarding claim 10, the combination of EITAN, Seok, Nakao, Yang, and Sudarshan discloses all limitations of claim 8. Seok further discloses wherein a first subframe of the first frame is transmitted on a first carrier and further comprising transmitting simultaneously with the first subframe at least a second subframe on a second carrier.(See Fig. 1 below discloses different Training Field timing (i.e carrier)),

    PNG
    media_image2.png
    283
    713
    media_image2.png
    Greyscale

the second subframe including; one or more second short training fields (STFs) and a second legacy STF, wherein each of the one or more second STFs is orthogonal to the second legacy STF (See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree)). Sudarshan further discloses a first group of control fields and a second group of control fields, the first group of control fields and the second group of control fields being communicated over non- overlapping time-periods (¶0005 and Fig. 2 disclose downlink radio frames that are divided into two temporal non-overlapping regions, separated by a temporal gap, to serve two groups users. ¶0017 discloses each frame includes a first temporal region 210 and a second temporal region 220 wherein user terminals in a first group are served in the first temporal region and user terminals in a second group served in the second temporal region), wherein at least one control field in the first group of control fields is duplicated in the second group of control fields (¶0018 discloses each frame generally includes a message that conveys control information to user terminals… control message is referred to as MAP message. In some embodiments, a single MAP
message (i.e MPA1=MAP2) is transmitted to user terminals in all groups).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507), in further view of Sudarshan et al (US20090092067), in further view of Hedayat (US20160165607).

	Regarding claim 9, the combination of EITAN, Seok, Nakao, Yang, and Sudarshan discloses all limitations of claim 8. However the combination does not explicitly teach the first and second groups of control fields includes a header field, wherein the header field includes information regarding a configuration of a data payload in the frame. In an analogous art Hedayat teaches the first and second groups of control fields includes a header field (Fig. 4 discloses the PHY header 410 includes Short Training Fields and first, second, third and fourth PSDUs fields). Hedayat further teaches the header field includes information regarding a configuration of a data payload in the frame (¶0076 discloses that the legacy preamble 302 (Fig. 3) includes a Legacy Signal (L-SIG) field that includes information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hadayat where based on the information included in L-SIG, a legacy receiving device may determine a data rate and a length for the frame (Hadayat, ¶0076).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507), in further view of Sudarshan et al (US20090092067), in further view of Kwon (US20160105304).

	Regarding claim 11, the combination of EITAN, Seok, Nakao, Yang, and Sudarshan discloses all limitations of claim 10. However, the combination does not explicitly teach the first and second subframes (¶0024 discloses a portion (e.g., a payload portion) of the second frame is the same as that of a portion (e.g., the payload portion) of the first frame). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kwon where the payload includes data sent to wireless devices.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (US20090092067), in view of EITAN et al (US20160164800), in further view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507).

	Regarding claim 12, Sudarshan teaches a method for wireless communication (FIG. 1 illustrates a wireless communication system), the method comprising: transmitting, by a wireless transmission device, a first frame including a first group of control fields and a second group of control fields, the first group of control fields and the second group of control fields being communicated over non-overlapping time-periods (¶0005 and Fig. 2 disclose downlink radio frames that are divided into two temporal non-overlapping regions, separated by a temporal gap, to serve two groups users. ¶0017 discloses each frame includes a first temporal region 210 and a second temporal region 220 wherein user terminals in a first group are served in the first temporal region and user terminals in a second group served in the second temporal region), wherein at least one control field in the first group of control fields is duplicated in the second group of control fields (¶0018 discloses each frame generally includes a message that conveys control information to user terminals… control message is referred to as MAP message. In some embodiments, a single MAP message (i.e MPA1=MAP2=MAP) is transmitted to user terminals in all groups for both the first and second regions. ¶0058 further discloses that the user may start to receive from Group 1, or Group 2, or both, in the frame after the MAP (i.e MAP1=MAP2=MAP where MAP1 and MAP2 include control information for group1 and group2 respictively)). However, Sudarshan does not explicitly teach a first frame including one or more short training fields (STFs), a legacy STF, the first group of control fields including a first channel estimation field, the second group of control fields including a legacy channel estimation field; and each of the one or more STFs being orthogonal to the legacy STF.
	In an analogous art EITAN teach a first frame including one or more short training fields (STFs), 
a legacy STF, the first group of control fields including a first channel estimation field, the second group of control fields including a legacy channel estimation field (Fig. 6 and ¶0064 discloses a frame may include legacy fields such as a legacy short training field (L-STF), a legacy channel estimation field (L-CEF) … additional header and preamble information may be sent after the legacy preamble…The legacy preamble may be followed by a (non-legacy) short training field (STF) and (non-legacy) channel estimation field (CEF). ¶0083 further discloses generating a frame for transmission…the frame having: first information comprising at least one of a training field, channel estimation, or header information for processing by first and second types of devices, which means the training field and channel estimation
 field are used as control fields).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of EITAN where the sent frame includes a first information and a second information decodable by the receiving devices (EITAN, ¶0006). However, EITAN does each of the one or more STFs being orthogonal to the legacy STF.
	In an analogous art Seok teach each of the one or more STFs being orthogonal to the legacy STF(See Fig. 6 below discloses phase-rotated for a non-HT PPDU supporting IEEE 802.11a/g which includes a Legacy-Short Training Field (L-STF), a Legacy-Long Training Field (L-LTF), and a Legacy-Signal (L-SIG) and an HEW PPDU includes a HEW-SIGB, a HEW-STF, and a HEW-LTF (not legacy) after the L-SIG. Based on the Fig. 6 the HT-STF is orthogonal to L-STF (i.e phase rotation 90 degree)).

    PNG
    media_image1.png
    590
    717
    media_image1.png
    Greyscale

However, the combination of Sudarshan, EITAN and Seok does not explicitly teach the orthogonality is based on cross-correlation between the legacy STF and the one or more STFs.
In an analogous art Nakao teaches the orthogonality is based on cross-correlation between the legacy STF and the one or more STFs (¶0061 discloses that both STF and L-STF are defined by such values that cross-correlation there between becomes small, which means that the cross-correlation C-cor~0 and if C-cor~0 means both STF and L-STF are orthogonal [emphasis added]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Nakao where in order to achieve orthogonality between STFs the cross-correlation between STFs signals or sequences should small. 
However, the combination of Sudarshan , EITAN, Seok, and Nakao does not explicitly teach the limitation where a number of the one or more STFs being dynamically configured according to changing transmission conditions. 
a number of the one or more STFs being dynamically configured according to changing transmission conditions (¶0063 discloses the preamble 510 may comprise a variable number of repeating STF 512 symbols... The transmitted STF 512 symbols may be used by the receiver 412 to perform automatic gain control to adjust the gain of the receive amplifier 401).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yang to where the automatic gain control uses information in one or more received training fields, such as a received short training field (STF) for example, to adjust the gain (Yang, ¶0053). 

Regarding claim 13, the combination of Sudarshan EITAN, Seok, Nakao, and Yang discloses all limitations of claim 12. EITAN further discloses wherein the first group of control fields and the second group of control fields include at least one header field, wherein the at least one header field includes information regarding a configuration of a data payload in the first frame (¶0083 further discloses generating a frame for transmission…the frame having: first information comprising at least one of a training field, channel estimation, or header information for processing by first and second types of devices, which means the training field and channel estimation field are used as control fields).

Regarding claim 15, the combination of Sudarshan EITAN, Seok, Nakao, and Yang discloses all limitations of claim 12. Sudarshan  further teaches the second subframe including a first group of control fields and a second group of control fields, the first group of control fields and the second group of control fields being communicated over non-overlapping time-periods (¶0005 and Fig. 2 disclose downlink radio frames that are divided into two temporal non-overlapping regions, separated by a temporal gap, to serve two groups users. ¶0017 discloses each frame includes a first temporal region 210 and a second temporal region 220 wherein user terminals in a first group are served in the first temporal region and user terminals in a second group served in the second temporal region), wherein at least one control field in the first group of control fields is duplicated in the second group of control fields (¶0018 discloses each frame generally includes a message that conveys control information to user terminals… control message is referred to as MAP message. In some embodiments, a single MAP message (i.e MPA1=MAP2) is transmitted to user terminals in all groups). Seok further teach a first subframe of the first frame is transmitted on a first carrier and further comprising transmitting simultaneously with the first subframe at least a second subframe on a second carrier.(See Fig. 1 below discloses different Training Field timing (i.e carrier)).

    PNG
    media_image2.png
    283
    713
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (US20090092067), in view of EITAN et al (US20160164800), in further view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507), in further view of Kwon (US20160105304).

	Regarding claim 16, the combination of Sudarshan EITAN, Seok, Nakao, and Yang discloses all limitations of claim 15. However, the combination does not explicitly teach the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe. In an analogous art Kwon teaches the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe (¶0024 discloses a portion (e.g., a payload portion) of the second frame is the same as that of a portion (e.g., the payload portion) of the first frame). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kwon where the payload is used to include data sent to wireless devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable EITAN et al (US20160164800), in view of Seok et al (US20170359825), in further view of Nakao (US20060291373), in further view of Yang et al (US20140153507),  in further view of Kwon (US20160105304).

	Regarding claim 20, the combination of EITAN, Seok, Nakao, and Yang discloses all limitations of claim 19. However the combination does not explicitly teach the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe. In an analogous art Kwon teaches the first and second subframes each include a payload and the payload of the first subframe is the same as the payload of the second subframe (¶0024 discloses a portion (e.g., a payload portion) of the second frame is the same as that of a portion (e.g., the payload portion) of the first frame). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kwon where the payload is used to include data sent to wireless devices.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane 
Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462